 1
 2
 3
 4
 5
 6
 7
                                THE DISTRICT COURT OF GUAM
 8
 9
     In re:                                         Bankruptcy Case No. 19-00010
10                                                  Chapter 11
     ARCHBISHOP OF AGAÑA,
11   a Corporation Sole,
12
                     Debtor.
13   OFFICIAL COMMITTEE OF                          Adversary Proceeding
     UNSECURED CREDITORS,                           Case No. 19-00001
14
                            Plaintiff,
15
                   vs.
16
     ARCHBISHOP OF AGAÑA,
17
                             Defendant.
18
19                           ORDER FOR STAY OF PROCEEDINGS

20            THIS MATTER came before the court pursuant to the STIPULATION FOR STAY
21
     OF PROCEEDINGS of the parties, with certain exceptions, as set out below.
22
              The Court finding good cause for the entry of said order;
23
24            IT IS HEREBY ORDERED that the proceedings in bankruptcy Case No. 19-00010,

25   and Adversary Proceeding Case No. 19-00001, shall be stayed until at least June 15, 2020,

26   and the terms of said stipulation, as follows, are approved.
27
28


     ORDER FOR STAY OF PROCEEDINGS - 1
              Case 19-00010 Document 440 Filed 05/15/20 Page 1 of 4
 1          1.        All matters and proceedings in the above-entitled bankruptcy case No. 19-
 2
     00010, and the above-entitled adversary proceeding No. 19-00001, shall be stayed through
 3
     June 15, 2020, except for such matters as set out below. The stay shall include a stay of
 4
 5   any objections or responses that may be due or come due prior to June 15, 2020. The stay

 6   shall automatically extend another thirty (30) days until July 15, 2020, unless Committee or
 7   Debtor file an objection to such extension before June 8, 2020. Committee, Debtor, and if
 8
     applicable, Intervenors, shall meet and confer with the mediator, Honorable Robert Faris,
 9
     (hereinafter “Mediator”), prior to June 8, 2020, to discuss the extension of the stay beyond
10
11   June 15, 2020.

12          2.        Weekly meetings with regard to property, with Mediator shall continue and
13   be held on a weekly basis as determined by Mediator. To the extent property at issue
14
     ultimately impacts the claims of Intervenors, then Intervenors shall participate, through
15
     their counsel, in such meetings.
16
17          3.        Committee shall share the Cornerstone appraisals with Debtor, expressly

18   reserving attorney-client and work product as to all matters so shared. Debtor shall
19   withdraw its objection to the Cornerstone fees, by separate withdrawal of objection to be
20
     filed upon the entry of the order of stay.
21
            4.        The exceptions to the stay of all proceedings and matters are as follows:
22
23                    4.1    As between Debtor and Committee, the adversary case and Rule

24          2004 discovery currently being conducted shall continue.
25                    4.2    The parties hereto may file motions and Debtor may file an
26
            Amended Plan and Disclosure Statement; however, no response dates, objection
27
            deadlines, or any other due dates for responses and objections shall begin to run
28


     ORDER FOR STAY OF PROCEEDINGS - 2
            Case 19-00010 Document 440 Filed 05/15/20 Page 2 of 4
 1         until the Court schedules such response dates and objection deadlines after the
 2
           expiration of the stay, stipulated to herein.
 3
                  4.3     The professional fee hearing scheduled for June 5, 2020, shall be
 4
 5         held; however, Debtor and Committee stipulate that with the exception of any fee

 6         awarded to Cornerstone Appraisals, any other fees awarded at such hearing shall
 7         not be paid until on or after July 1, 2020.
 8
                  4.5     No party shall be prejudiced by any delay occasioned by the stay
 9
           entered pursuant to this stipulation.
10
11                4.6     Upon expiration of the stay, the Court shall set a scheduling

12         conference to determine all scheduled responses, objections, hearings, or deadlines,
13         except to the extent that such responses, objections, deadlines, and requests for
14
           hearing dates may be stipulated to by a scheduling order submitted by Debtor,
15
           Committee, and with regard to the adversary proceeding, the Intervenors.
16
17                4.7     The Stipulation and Order shall be filed in both the bankruptcy case,

18         Case No. 19-00010; and the adversary proceeding, Case No. 19-00001.
19         SO ORDERED.
20
21                                                         /s/ Frances M. Tydingco-Gatewood
                                                               Chief Judge
22                                                         Dated: May 15, 2020
23
24
25
26
27
28


     ORDER FOR STAY OF PROCEEDINGS - 3
           Case 19-00010 Document 440 Filed 05/15/20 Page 3 of 4
 1   ELSAESSER ANDERSON, CHTD.
 2
     /s/ Ford Elsaesser____________________
 3   Ford Elsaesser
     Counsel for
 4   ARCHBISHOP OF AGAÑA,
 5   a Corporation Sole,
     Debtor-in-Possession
 6
 7   STINSON LLP
 8
     /s/ Edwin H. Caldie_____________________
 9   Edwin H. Caldie
     Counsel for
10   Official Committee of Unsecured Creditors
11
12   CAMACHO CALVO LAW GROUP LLC
13   /s/ Vincent C. Camacho__________________
14   Vincent C. Camacho
     Counsel for Catholic Parishes and Schools
15   Intervenors in Adversary Matter
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER FOR STAY OF PROCEEDINGS - 4
           Case 19-00010 Document 440 Filed 05/15/20 Page 4 of 4
